            Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 1 of 16



 1                                                        HONORABLE THERESA L. FRICKE

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                            WESTERN DISTRICT OF WASHINGTON

 9                                        AT TACOMA

10   ALLSTATE INSURANCE COMPANY,                  Case No. 3:18-mc-05022-RBL-TLF
     ALLSTATE PROPERTY & CASUALTY
11   INSURANCE COMPANY, ALLSTATE                  PLAINTIFFS’ MOTION TO COMPEL
     INDEMNITY COMPANY, and                       POSTJUDGMENT DISCOVERY AND
12   ALLSTATE                                     FOR AN ORDER AUTHORIZING
     FIRE & CASUALTY INSURANCE                    EXAMINATION OF TAUSHA
13   COMPANY,                                     McKERNAN
14                  Plaintiffs,                   Noting Date: March 29, 2019
15            v.

16   TACOMA THERAPY, INC., TACOMA
     REHABILITATION THERAPY, INC.,
17   P.S., ANDREW JACOBS, MELANIE
     JACOBS, NANDY, INC., NATHAN
18   LEMINGS AND JANE DOE LEMINGS,
     husband and wife, and the marital property
19   thereof, THE LAW OFFICE OF
     MCLAUGHLIN &
20   ASSOCIATES, INC., WESLEY
     MCLAUGHLIN AND JANE DOE
21   MCLAUGHLIN, husband and wife, and the
     marital property thereof, DIRECT
22   SOLUTIONS MARKETING, INC., DOES
     1-100 and ROES 101-200,
23
                    Defendants.
24

25
     //
26
     //
27

          PLAINTIFFS’ MOTION TO COMPEL             FAIN ANDERSON VANDERHOEF
          POSTJUDGMENT DISCOVERY AND FOR AN        ROSENDAHL O'HALLORAN SPILLANE, PLLC
          ORDER AUTHORIZING EXAMINATION OF         701 Fifth Avenue, Suite 4750
                                                   Seattle, WA 98404
          TAUSHA McKERNAN - 1
                                                   p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 2 of 16



 1                                    I.      RELIEF REQUESTED

 2          Plaintiffs Allstate Insurance Company, Allstate Property & Casualty Insurance
     Company, Allstate Indemnity Company, and Allstate Fire & Casualty Insurance Company
 3
     (Plaintiffs) respectfully request that the Court enter an Order compelling postjudgment
 4
     discovery in this matter. Specifically, Plaintiffs seek an Order compelling Andrew Jacobs to
 5
     provide complete responses to Plaintiffs’ debtor interrogatories and requests for production,
 6   and compelling Platinum Collision Center, LLC, d/b/a Ace Autobody & Collision (Ace
 7   Autobody) to provide complete responses to Plaintiffs’ document subpoena.
 8          In addition, Plaintiffs request an Order authorizing an examination of Tausha
     McKernan, the sole member/owner of Ace Autobody. Plaintiffs have provided the Court with
 9
     evidence of an improper relationship between Mr. Jacobs and Ace Autobody including potential
10
     fraudulent transfers and/or an alter ego relationship. An examination of Ms. McKernan is
11
     necessary so Plaintiffs can investigate these issues and determine what assets, if any, may be
12   available to satisfy Plaintiffs’ judgment.
13                                     II.        RELEVANT FACTS
14   A.     Background

15          This is a post-judgment debt collection action filed by Plaintiffs following the resolution
     of litigation against Tacoma Therapy, Inc., and its affiliated businesses and individuals.
16
     Plaintiffs are seeking information from judgment debtor Andrew Jacobs, as well as records and
17
     information from Ace Autobody, where Mr. Jacobs works. Melter Decl. ⁋⁋3, 6.
18          Plaintiffs were granted judgment against Andrew Jacobs in the Allstate Insurance
19   Company, et al., v. Tacoma Therapy, Inc., et al., No. C13-5214-RBL (the Tacoma Therapy
20   litigation). Melter Decl. ⁋6; Dkt. # 2-1. The Tacoma Therapy litigation involved a complex

21   fraud scheme masterminded by Mr. Jacobs involving numerous individuals and business
     entities, where the purpose was to fraudulently inflate medical bills and associated personal
22
     injury settlements paid by insurance companies such as Plaintiffs. Melter Decl. ⁋⁋4-5; see also
23
     No. C13-5214-RBL, Dkt. # 198 (Conclusion of Law No. 11). As part of the scheme, Mr. Jacobs
24
     started and used a separate legal entity, Direct Marketing Solutions, LLC, “to launder money
25   from his illegally owned law firm” to himself and to use as kickbacks to further advance his
26   fraud. Id. Plaintiffs obtained an initial judgment against Mr. Jacobs in the amount of $450,000,

27   to which $250,000 in attorney fees was added. Dkt. # 2-1.

      PLAINTIFFS’ MOTION TO COMPEL                     FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                 701 Fifth Avenue, Suite 4750
                                                       Seattle, WA 98404
      TAUSHA McKERNAN - 2
                                                       p. 206-749-0094  f. 206-749-0194
           Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 3 of 16



 1           After Plaintiffs obtained their judgment, Mr. Jacobs filed for bankruptcy in In re Andrew

 2   James Edmund Jacobs, U.S. Bankruptcy Court for the Central District of California, No. 2:15-
     bk-25203-BR, No. 2:15-bk-25203-BR. On July 21, 2017, Plaintiffs obtained a ruling in that
 3
     action that their judgment against Mr. Jacobs was non-dischargeable. Dkt. # 2-3. Plaintiffs now
 4
     seek information from Mr. Jacobs and his employer Ace Autobody in an effort to collect on
 5
     their judgment. Melter Decl. ⁋6.
 6   B.      Procedural History
 7           On October 19, 2018, Plaintiffs filed a Motion for FRCP 69 Post Judgment Discovery
 8   Dkt. # 1. The motion was granted on November 5, 2018. Dkt. # 3. On January 7, 2019, this case
     was reassigned and referred to Honorable Judge Theresa L. Fricke. Dkt. # 4. The original order
 9
     granting Plaintiffs’ motion was then vacated and, on January 10, 2019, Judge Fricke granted a
10
     new Order on Plaintiffs’ Motion for Judgment Debtor Exam. Dkt. # 5. This new Order
11
     reauthorized discovery into Mr. Jacobs and third-party discovery into Ace Autobody. Id.
12           On January 14, 2019, Plaintiffs personally served Mr. Jacobs with the Court-Ordered
13   debtor interrogatories and requests for production, the Order authorizing debtor discovery, and
14   the materials supporting the Court’s Order.1 Exs. 6, 7 to Melter Decl.; see also Dkt. # 6. On

15   January 15, 2019, Plaintiffs served Tausha McKernan, registered agent for Ace Autobody, with
     the Court-Ordered document subpoena along with the Order authorizing debtor discovery. Exs.
16
     8, 9 to Melter Decl; see also Dkt. # 6.
17
             1.     Response from Andrew Jacobs
18           Plaintiffs received no responsive material from Mr. Jacobs by his February 13, 2019
19   response deadline. Melter Decl. ⁋16. On February 14, 2019, Plaintiffs’ counsel requested a
20   telephone conference with Mr. Jacobs to discuss his outstanding responses and to avoid a

21   motion to compel. Id. On February 18, 2019, Mr. Jacobs emailed Plaintiffs’ counsel, confirming
     he had received the discovery requests but stating that he did not intend to provide any
22
     information. Ex. 10 to Melter Decl.
23
             Plaintiffs’ counsel called Mr. Jacobs on February 21, 2019, to discuss his objections to
24

25
     1
       Mr. Jacobs and Ace Autobody were initially served with copies of Plaintiffs’ debtor discovery
26   requests in November and December 2018, respectively. Melter Decl. ⁋⁋7-11. Plaintiffs re-
     served the requests following the Court’s new Order authorizing discovery on January 10, 2019.
27
     Dkt. # 5; Exs. 6 and 8 to Melter Decl.
         PLAINTIFFS’ MOTION TO COMPEL                  FAIN ANDERSON VANDERHOEF
         POSTJUDGMENT DISCOVERY AND FOR AN             ROSENDAHL O'HALLORAN SPILLANE, PLLC
         ORDER AUTHORIZING EXAMINATION OF              701 Fifth Avenue, Suite 4750
                                                       Seattle, WA 98404
         TAUSHA McKERNAN - 3
                                                       p. 206-749-0094  f. 206-749-0194
         Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 4 of 16



 1   Plaintiffs’ discovery and potential limitations that might facilitate meaningful responses. Melter

 2   Decl. ⁋19. The telephone conference was not productive, and the parties could not reach
     agreement on what material Mr. Jacobs would provide to Plaintiffs. Id. Plaintiffs’ counsel
 3
     memorialized the call in an email to Mr. Jacobs dated February 21, 2019. Ex. 12 to Melter Decl.
 4
     Mr. Jacobs sent a separate email later that day setting forth his version of the events and stating
 5
     that he would produce the following: “My income[.] What I own or don’t own[.] Any
 6   Garnishments or child support I’m required to pay[.] Bank Statements.” Ex. 13 to Melter Decl.
 7   Plaintiffs’ counsel responded by welcoming the information but stating that it was not enough
 8   for Plaintiffs to obtain a complete understanding of what assets may be available to satisfy their
     judgment. Id.
 9
            As of the date of filing this motion, Mr. Jacobs has not provided any of this information
10
     to Plaintiffs. Melter Decl. ⁋20.
11
            2.       Response from Platinum Collision Center, LLC
12          On December 28, 2018, Plaintiffs received correspondence via facsimile from Peter J.
13   Kesling, an attorney with the firm Jacobs & Jacobs, in regard to the document subpoena issued
14   to Ace Autobody. Melter Decl. ⁋12. Mr. Jacobs’ father, Thomas Jacobs, is a partner at Jacobs

15   & Jacobs. Mr. Kesling’s letter said he represented Ace Autobody, not Mr. Jacobs, and he was
     objecting to the document subpoena. Ex. 5 to Melter Decl. He said: “Per these objections, your
16
     subpoena will remain unanswered.” Id.
17
            Shortly after receiving that letter, this Court issued the updated Order granting
18   discovery, Dkt. # 5, which was then served on Ace Autobody with the document subpoena on
19   January 15, 2019. Exs. 8, 9 to Melter Decl. After receiving no responses, Plaintiffs’ requested
20   a conference call to discuss any objections to the subpoena in a good faith effort to resolve the

21   objections without a motion to compel. Melter Decl. ⁋16.
            Plaintiffs’ counsel and Mr. Kesling conducted such a conference on February 19, 2019,
22
     which was memorialized via email on February 21, 2019. Melter Decl. ⁋17; Ex. 11 to Melter
23
     Decl. From Plaintiffs’ perspective, the telephone call seemed productive. Mr. Kesling said Ace
24
     Autobody did not object to document requests 3, 4, 5, 7, 8, 10, 11, 13, 14, 15, or 19 and would
25   be producing all responsive documents. Melter Decl. ⁋17; Ex. 11 to Melter Decl. In response
26   to his concerns that document requests 1 and 2 were overbroad because Ms. McKernan and Mr.

27   Jacobs are family members (i.e., documents and communications pertaining to Andrew Jacobs),

      PLAINTIFFS’ MOTION TO COMPEL                      FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                  701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
      TAUSHA McKERNAN - 4
                                                        p. 206-749-0094  f. 206-749-0194
         Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 5 of 16



 1   Plaintiffs clarified they were not interested in trivial exchanges, but documents relating to Ace

 2   Autobody, business ventures, transfers of assets (directly or indirectly) to Mr. Jacobs, other
     agreements with Mr. Jacobs or anyone acting on his behalf, and communications relating to the
 3
     aforementioned subjects. Melter Decl. ⁋17; Ex. 11 to Melter Decl.
 4
            In addition, whereas Mr. Kesling initially objected to Plaintiffs’ document requests 17,
 5
     18, and 20 on the basis that they were not relevant to Plaintiffs’ postjudgment collection efforts,
 6   he ultimately conceded that this information would help Plaintiffs ensure that Ace Autobody’s
 7   revenues were accounted for and that neither Mr. Jacobs nor anyone acting on his behalf was
 8   receiving undisclosed payments. Melter Decl. ⁋18. Despite that concession, Mr. Kesling
     nevertheless objected to document requests 6, 12, 17, 18, and 20 on the basis that any responses
 9
     would include personal and private information of Ace Autobody employees. Id. In response,
10
     Plaintiffs suggested that the parties enter into a protective order. Mr. Kesling agreed to discuss
11
     the matter with his client and respond by February 22, 2019. Id.; Ex. 11 to Melter Decl. Mr.
12   Kesling never disputed Plaintiffs’ counsel’s summary of the call or the terms of their agreement
13   as outlined in his email of February 21, 2019. Melter Decl. ⁋18.
14          Having received no answer or responses, on February 26, 2019, Plaintiffs’ counsel

15   emailed Mr. Kesling, requesting an update. Melter Decl. ⁋21. On February 27, 2019, Plaintiffs’
     counsel received a letter from Mr. Kesling dated February 22, 2019, providing “there has been
16
     a change since our [FRCP 37] conference.” Id.; Ex. 14 to Melter Decl. Mr. Kesling wrote that
17
     he had been instructed to answer Plaintiffs’ document subpoena and then to immediately cease
18   his representation of Ace Autobody. Ex. 14 to Melter Decl. Despite Mr. Kesling’s concessions
19   that many of Plaintiffs’ document requests were appropriate, the responses included objections
20   to every document request. Id. He provided a Form 1099 relating to Mr. Jacobs and eight pages

21   of publicly available documents concerning Ace Autobody. Id. Furthermore, Mr. Kesling’s
     written responses stated that “the taxes for [Ace Autobody] have not been filed for 2017” and
22
     that “an amendment for [Ms. McKernan’s] 2017 taxes will be filed in 2019 along with the
23
     business’s taxes for 2018.” Id. In other words, Mr. Kesling confirmed that Mr. McKernan has
24
     never made any tax filings related to Ace Autobody.
25          As set forth below, Plaintiffs believe all of Ace Autobody’s responses to Plaintiffs’
26   document requests are insufficient, inaccurate, or fraudulent.

27

      PLAINTIFFS’ MOTION TO COMPEL                      FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                  701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
      TAUSHA McKERNAN - 5
                                                        p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 6 of 16



 1   C.     Evidence of Impropriety Involving Ace Autobody

 2          There are multiple irregularities relating to Ace Autobody suggestive of an improper
     relationship with Mr. Jacobs. Melter Decl. ⁋23. Ace Autobody is a single-member LLC, whose
 3
     only member is Tausha McKernan. Exs. 14-16 to Melter Decl. Ms. McKernan is Mr. Jacob’s
 4
     cousin. Melter Decl. ⁋⁋23-24. To Plaintiffs’ knowledge, Ms. McKernan has no prior experience
 5
     in the auto industry. Mr. Jacobs, however, owned an auto dealership, Salstrom Motors, Inc.,
 6   prior to filing for bankruptcy. Melter Decl. ⁋5; Ex. 18 to Melter Decl.
 7          Despite being Ace Autobody’s sole owner/member, Ms. McKernan’s public Facebook
 8   profile did not identify any affiliation between her and Ace Autobody until this debtor action
     was initiated in November 2018. Melter Decl. ⁋⁋24-25. In March 2018, her Facebook profile
 9
     stated she was a server at The Hub restaurant in Gig Harbor, Washington. Id. But, on November
10
     26, 2018—just days after Plaintiffs served Mr. Jacobs with debtor discovery and attempted
11
     service of the document subpoena on Ms. McKernan—her Facebook profile was changed to
12   identify her as “CEO of Ace Autobody.” A screen shot of that change is below:
13

14

15

16

17

18
19   Melter Decl. ⁋26 (highlighting added). In another peculiar social media posting, a Yelp! profile

20   bearing the name “Tausha M.” and a photograph matching Ms. McKernan’s likeness posted a
     review on Ace Autobody’s homepage, stating that “[t]hey did a wonderful job on my car!!” A
21
     screen shot of that review is set forth below:
22

23

24

25

26

27

      PLAINTIFFS’ MOTION TO COMPEL                     FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                 701 Fifth Avenue, Suite 4750
                                                       Seattle, WA 98404
      TAUSHA McKERNAN - 6
                                                       p. 206-749-0094  f. 206-749-0194
         Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 7 of 16



 1   Melter Decl. ⁋30. The above posting appears to be a customer review by Ms. McKernan for an

 2   auto shop she purportedly owns.
            Yet another curious review of Ace Autobody on Yelp! from “Trim B.” refers to “Andy”
 3
     as the “owner.” A screen shot of that review is set forth below:
 4

 5

 6

 7

 8

 9

10

11

12
     Melter Decl. ⁋28 (highlighting added). As seen above, a user with the profile name “Andy J.”
13   endorsed the review by voting for it. Id.
14          There are also irregularities with Ace Autobody’s business formation documents. The
15   Initial Report and Certificate of Formation filed with the Secretary of State’s Office list Ms.

16   McKernan’s address as 5707 63rd Ave. W., University Place, Washington 98467. Exs. 15, 16
     to Melter Decl. This address does not exist, and she does not reside there. Melter Decl. ⁋8; Ex.
17
     2 to Melter Decl. Furthermore, although both documents purport to be signed by Ms.
18
     McKernan, the signatures are different.
19
             Ex. 16, Certificate of Formation                         Ex. 15, Initial Report
20

21

22

23
     In fact, Plaintiffs retained forensic document examiner James A. Tarver to review the above
24
     signatures, and he concluded the signatures, more likely than not, do not share common
25
     authorship. This means at least one was not signed by Ms. McKernan. Ex. 20 to Melter Decl.
26          There is also reason to believe Ace Autobody made inaccurate statements in responding
27   to Plaintiffs’ document subpoena. Plaintiffs’ Document Request No. 3 asked for all “checks

      PLAINTIFFS’ MOTION TO COMPEL                    FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN               ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                701 Fifth Avenue, Suite 4750
                                                      Seattle, WA 98404
      TAUSHA McKERNAN - 7
                                                      p. 206-749-0094  f. 206-749-0194
            Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 8 of 16



 1   and negotiable instruments signed or endorsed by Andrew Jacobs.” Ex. 9 to Melter Decl. Ace

 2   Autobody replied that there were no checks endorsed by Mr. Jacobs, and he is “not a signor on
     the bank account.” Ex. 14 to Melter Decl. Plaintiffs’ Document Request No. 7 asked for all
 3
     documents “relating to any power of attorney relating to Andrew Jacobs or [Ace Autobody].”
 4
     Ex. 9 to Melter Decl. In response, Ace Autobody produced no documents and stated “[t]here
 5
     are no power of attorneys relating to Andrew Jacobs in our possession.” Ex. 14 to Melter Decl.
 6   These statements appear to be false.
 7            In particular, Plaintiffs possess copies of three checks issued to Ace Autobody by
 8   Plaintiffs that were endorsed with the language, “POA on file @ Ace.” Ex. 17 to Melter Decl.
     This appears to be an abbreviation for “power of attorney.”
 9
              Importantly, Check No. 555983871 appears to be endorsed with the initials, “AJ.”
10

11

12

13

14

15
     Id. (highlighting added); Melter Decl. ⁋⁋35, 36.
16            Moreover, the “AJ” initials in Check No. 555983871 resemble how Mr. Jacobs initialed
17   an agreement from the Tacoma Therapy litigation between him and Wes McLaughlin. See Ex.
18   18 to Melter Decl. (the McLaughlin Agreement). A side-by-side of the initials from Check No.

19   555983871 and the initials from the McLaughlin agreement is set forth below:
                  Ex. 17, No. 555983871                       Ex. 18, McLaughlin Agreement
20

21

22

23

24

25
     Exs. 17, 18 to Melter Decl. (circling and highlighting added); Melter Decl. ⁋38. The initials
26
     closely resemble each other.
27
     //
          PLAINTIFFS’ MOTION TO COMPEL                  FAIN ANDERSON VANDERHOEF
          POSTJUDGMENT DISCOVERY AND FOR AN             ROSENDAHL O'HALLORAN SPILLANE, PLLC
          ORDER AUTHORIZING EXAMINATION OF              701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
          TAUSHA McKERNAN - 8
                                                        p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 9 of 16



 1          Likewise, the signature endorsement on Check No. 555414023 resembles Mr. Jacobs’

 2   signature from the McLaughlin Agreement (Ex. 18 to Melter Decl.) and other publicly available
     documents containing Mr. Jacobs’ signature. Melter Decl. ⁋39. Below is a side-by-side of the
 3
     endorsement to Check No. 555414023 and Mr. Jacobs’ signature from the McLaughlin
 4
     Agreement:
 5
                  Ex. 17, No. 555414023                       Ex. 18, McLaughlin Agreement
 6

 7

 8

 9

10   Again, the signatures closely resemble each other.

11          Plaintiffs asked forensic document examiner Mr. Tarver to examine the checks from
     Exhibit 17 and opine if any of them may have been endorsed by Mr. Jacobs. Mr. Tarver
12
     concluded there are indications that the endorsements on Check No. 555414023 and No.
13
     555983871 were written by Mr. Jacobs. Ex. 19 to Melter Decl. He also concluded that, more
14   likely than not, the written text “POA on file @ Ace” shares common authorship on all
15   three checks. Id. This indicates that Ace Autobody’s statement that Mr. Jacobs does not have
16   authority to endorse checks is false and that he likely endorsed all three checks. It indicates that

17   Ace Autobody’s statement that there are no power of attorney documents is false and that Mr.
     Jacobs is exercising such power. And it indicates that Ace Autobody may have more than one
18
     bank or financial account to deposit company revenues, funds, and assets.
19
            Finally, Ace Autobody’s written responses to Plaintiffs’ document subpoena confirm
20
     that Ms. McKernan did not make any tax filings in 2017 or 2018 relating to Ace Autobody. Ex.
21   14 to Melter Decl. at 4. Ms. McKernan does not appear to have claimed any profits or losses
22   related to Ace Autobody to date. Id. Ace has provided no evidence to substantiate its claim that

23   Mr. Jacobs is not a silent owner or partner of Ace Autobody, or that he has not received
     undisclosed or indirect payments.
24
     D.     Civil Rule 26 Certification
25
            Plaintiffs’ counsel certifies that he has conferred with both Andrew Jacobs and Platinum
26
     Collision Center, LLC, in good faith in an effort to resolve these discovery issues prior to filing
27   this motion. Ex. 40 to Melter Decl.
      PLAINTIFFS’ MOTION TO COMPEL                      FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                  701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
      TAUSHA McKERNAN - 9
                                                        p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 10 of 16



 1                                    III.        ISSUES PRESENTED

 2           ISSUE 1:       Should the Court enter an Order compelling Andrew Jacobs to respond
     fully to Plaintiffs’ debtor interrogatories and requests for production?
 3
             ANSWER:        Yes.
 4
             ISSUE 2:       Should the Court enter an Order compelling Platinum Collision Center,
 5
     LLC, to respond fully to Plaintiffs’ document subpoena?
 6           ANSWER:        Yes.
 7           ISSUE 3:       Should the Court issue an Order compelling Ms. McKernan to appear for
 8   an examination so Plaintiffs can investigate her business relationship with Mr. Jacobs under
     oath?
 9
             ANSWER:        Yes.
10
                                   IV.       EVIDENCE RELIED UPON
11
             Plaintiffs rely on the declaration of Mark B. Melter, the exhibits contained therein, and
12
     the other pleadings and papers before this Court.
13                                           V.      ARGUMENT
14   A.      Federal law authorizes broad postjudgment discovery pertaining to a judgment debtor’s
15           employment, assets, and finances.

16           The scope of postjudgment discovery is broad. See United States v. Conces, 507 F.3d
     1028, 1040 (6th Cir. 2007) (quoting FDIC v. LeGrand, 43 F.3d 163, 172 (5th Cir. 1995));
17
     Calvert v. Kooshian, No. C12-1594RAJ, 2016 U.S. Dist. LEXIS 190468, at *3 (W.D. Wash.
18
     Mar. 28, 2016). “The purpose of the postjudgment proceedings is to discover assets that might
19
     be available to satisfy the judgment, and, following discovery, to execute on those assets.”
20   JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co., Ltd., 707 F.3d 853, 868 (7th Cir. 2013)
21   (citing Bank of Am., N.A. v. Veluchamy, 643 F.3d 185, 188 (7th Cir. 2011)). Accordingly,
22   judgment creditors are afforded wide latitude in issuing post-judgment discovery and “must be
     given the freedom to make a broad inquiry to discovery hidden or concealed assets of the
23
     judgment debtor.” Caisson Corp. v. Cty. W. Bldg. Corp., 62 F.R.D. 331, 334 (E.D. Pa. 1974).
24
             Pursuant to Federal Rule of Civil Procedure 69(a)(2), “[i]n aid of the judgment or
25
     execution, the judgment creditor or a successor in interest whose interest appears of record may
26   obtain discovery from any person—including the judgment debtor—as provided in these rules
27   or by the procedure of the state where the court is located.” Written interrogatories, requests for

      PLAINTIFFS’ MOTION TO COMPEL                       FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                  ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                   701 Fifth Avenue, Suite 4750
                                                         Seattle, WA 98404
      TAUSHA McKERNAN - 10
                                                         p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 11 of 16



 1   production of documents, and document subpoenas are authorized by the Federal Rules of Civil

 2   Procedure. Fed. R. Civ. P. 33, 34, 45.
            In 1st Technology, LLC, v. Rational Enterprises, LTDA, the Court recognized the broad
 3
     scope of postjudgment discovery by approving of discovery into the judgment debtor’s business
 4
     transactions with third parties, finding them “clearly justified” and directed at discovery of
 5
     documents which may lead to executable assets. No. 2:06-cv-01110-RLH-GWF, 2007 U.S.
 6   Dist. LEXIS 98051, at *13 (D. Nev. Nov. 13, 2007). Likewise, in National Union Fire
 7   Insurance Co. v. Van Waeyenberghe, the Court similarly endorsed the use of expansive
 8   discovery requests relating to the judgment debtor’s employment, assets, and finances,
     including information about his wife—who was not a judgment debtor—reasoning “it should
 9
     be beyond question that a judgment creditor is allowed to ask a judgment debtor for asset and
10
     financial information relating to the debtor’s spouse or other family members.” 148 F.R.D. 256,
11
     257 (N.D. Ind. 1993). It is therefore beyond dispute that federal law vests Plaintiffs with
12   significant latitude to investigate Mr. Jacobs to identify assets available to satisfy its judgment.
13   B.     Plaintiffs are entitled to full and complete responses from Mr. Jacobs to their debtor
            discovery requests.
14
            Plaintiffs are entitled to full and complete responses from Mr. Jacobs to their debtor
15
     interrogatories and requests for production. Unfortunately, Mr. Jacobs is refusing to answer
16
     most of the requests and has only offered to provide limited information relating to his income,
17
     assets, garnishments, and bank statements—information he has not provided to date.
18   Leaving aside that Mr. Jacobs does not get to pick and choose what information he does and
19   does not provide, the information he has offered is insufficient to afford Plaintiffs a complete
20   and accurate understanding of his assets and financial activity.
            There can be no dispute that Plaintiffs’ discovery requests to Mr. Jacobs are relevant.
21
     The interrogatories are standard debtor interrogatories used in countless jurisdictions with
22
     countless judgment debtors. They are neither overreaching nor abusive. Mr. Jacobs has not
23
     identified any legal basis to object to Plaintiffs’ interrogatories or any explanation as to why the
24   information is not relevant to collecting on the judgment. All he has offered is self-serving and
25   unsupported claims that Plaintiffs are trying to harass him.
26          Plaintiffs’ requests for production are also relevant and highly targeted to uncover

27   information regarding Mr. Jacobs’ assets, business ventures, and relationship with Ace

      PLAINTIFFS’ MOTION TO COMPEL                      FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                  701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
      TAUSHA McKERNAN - 11
                                                        p. 206-749-0094  f. 206-749-0194
         Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 12 of 16



 1   Autobody. For the Court’s ease of reference, Plaintiffs have summarized their requests for

 2   production to Mr. Jacobs into the following document categories:
               (1)    Real estate holdings and residencies (Req. Nos. 1, 2, 8, 20).
 3
               (2)    Personal property (Req. Nos. 4, 5, 7, 8, 16).
 4
               (3)    Business ventures (Req. Nos. 3, 8, 14, 15, 21).
 5
               (4)    Income materials (Req. Nos. 6, 16, 17).
 6             (5)    Pensions, stocks, insurance, financial instruments, etc. (Req. Nos. 4, 9, 13, 14,
 7                    18, 19, 20).
 8             (6)    Future interests and trusts (Req. Nos. 10, 11).
               (7)    Transfers (Req. Nos. 12, 16).
 9
               (8)    Communications (Req. Nos. 14, 15).
10
               (9)    Powers of attorney (Req. No. 8, 22).
11
               (10)   Phone records (Req. No. 23).
12             The first seven categories are related to Mr. Jacobs’ assets, including transfers. The
13   remaining categories—communications, powers of attorney, and phone records—are also
14   relevant. Plaintiffs should be allowed to review all communications between Mr. Jacobs and

15   Ms. McKernan relating to Ace Autobody. They should be entitled to discover any powers of
     attorney to determine if Mr. Jacobs is silently controlling the assets of undisclosed business
16
     entities (which he appears to be doing). And they should be allowed to investigate Mr. Jacobs’
17
     phone records to look for other contacts and communications that may lead to recoverable
18   assets.
19             It cannot be understated that Plaintiffs’ judgment against Mr. Jacobs was obtained in
20   connection with a racketeering conspiracy and scheme to defraud Plaintiffs that was

21   engineered by Mr. Jacobs. As part and parcel of that scheme, Mr. Jacobs created separate
     legal entities, such as Direct Marketing Solutions, LLC, to hide payments to himself from two
22
     medical clinics and one law firm in which he held illegal ownership interests. Mr. Jacobs is
23
     obviously capable of creating shell companies and schemes through which he can conceal
24
     payments to himself. He has a history of doing so. Plaintiffs thus have ample reason to explore
25   his financial background and to verify his responses using thorough document requests.
26

27

      PLAINTIFFS’ MOTION TO COMPEL                       FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                  ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                   701 Fifth Avenue, Suite 4750
                                                         Seattle, WA 98404
      TAUSHA McKERNAN - 12
                                                         p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 13 of 16



 1   C.       Federal law authorizes discovery from nonparties if the evidence is sufficient to raise a
              reasonable doubt as to a fraudulent transfer.
 2
              Rule 69(a) of the Federal Rules of Civil Procedure unambiguously provides that a
 3
     judgment creditor “may obtain discovery from any person, including the judgment debtor, in
 4
     the manner provided in these rules or in the manner provided by the practice of the state in
 5   which the district court is held.” Fed. R. Civ. P. 69(a) (emphasis added). Fid. Nat'l Fin., Inc. v.
 6   Friedman, No. CIV 03-1222 PHX RCB, 2007 U.S. Dist. LEXIS 9189, at *7 (D. Ariz. Feb. 6,
 7   2007).

 8            Under federal common law, the judgment creditor must show either (1) “the necessity
     and relevance of [the] discovery sought” or (2) that “the relationship between the
 9
     judgment debtor and the nonparty is sufficient to raise a reasonable doubt about the bona fides
10
     of the transfer of assets.” NML Capital LTD. v. Republic of Arg., No. 2:14-cv-492-RFB-VCF,
11
     2014 U.S. Dist. LEXIS 110625, at *13 (D. Nev. Aug. 11, 2014) (quoting Wright &
12   Miller, supra, § 3014, p. 162 (citing Tr. of N. Florida Operating Eng'g Health & Welfare Fund
13   v. Lane Crane Serv., Inc., 148 F.R.D. 662, 664 (M.D. Fla. 1993)).

14            A judgment creditor’s need to examine a nonparty’s financial records outweighs the
     nonparty’s privacy interest where there are reasonable doubts as to the good faith of the transfer
15
     of assets between the nonparty and the judgment debtor. GenX Processors Mauritius Ltd. v.
16
     Jackson, No. 2:14-cv-01938-APG-PAL, 2018 U.S. Dist. LEXIS 187957, at *22-23 (D. Nev.
17
     Nov. 2, 2018); see Dkt. # 5. The judgment creditor need not prove fraud between the debtor
18   and the third party, but must only produce evidence sufficient “to raise a reasonable doubt about
19   the bona fides of [any] transfer of assets between them.” Credit Lyonnais, S.A. v. SGC Int'l,
20   Inc., 160 F.3d 428, 431 (8th Cir. 1998).
     D.       Plaintiffs have produced evidence raising a reasonable doubt as to the bonafides of Mr.
21
              Jacobs’ relationship with Ace Autobody and transfers between them.
22
              Plaintiffs have put substantial evidence before the Court that raises a reasonable doubt
23
     as to the bonafides of Mr. Jacobs’ relationship with Ace Autobody. In fact, Plaintiffs have
24   created a reasonable doubt that Ms. McKernan’s purported ownership of Ace Autobody is
25   merely a front for Mr. Jacobs, the real owner.

26            Plaintiffs have produced substantial evidence and reasonable suspicion that there is an
     improper relationship between Mr. Jacobs and Ace Autobody. Such evidence includes as
27

      PLAINTIFFS’ MOTION TO COMPEL                      FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF                  701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
      TAUSHA McKERNAN - 13
                                                        p. 206-749-0094  f. 206-749-0194
          Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 14 of 16



 1   follows: that Ms. McKernan’s signature on the Certificate of Formation is forged; that Ms.

 2   McKernan provided a nonexistent address on Ace Autobody’s LLC formation documents; that
     Ms. McKernan has no background in the auto body industry; that, despite being the sole
 3
     member of Ace Autobody, Ms. McKernan did not disclose her affiliation with the company
 4
     until Plaintiffs initiated this action; that Ms. McKernan represented to the public that she was
 5
     not the owner of Ace Autobody by submitting a customer review on Yelp!; that, despite being
 6   the owner of Ace Autobody, Ms. McKernan has never claimed any income or expenses relating
 7   to the company on her tax returns; that Ace Autobody wrongly denied that Mr. Jacobs had
 8   authority to sign checks on its behalf when, in truth and in fact, he had such authority and had
     endorsed checks; that Ace Autobody wrongly denied that there were any powers of attorney
 9
     pertaining to Mr. Jacobs when, in truth and in fact, he had such powers and he was exercising
10
     them; and that Mr. Jacobs is holding himself out to members of the public as the owner of Ace
11
     Autobody.
12           It is further the case that Plaintiffs document requests to Ace Autobody are relevant to
13   Mr. Jacobs’ potential status as a silent owner of the company and whether he has received
14   unreported income from Ace Autobody. Plaintiffs’ counsel discussed the document subpoena

15   with then-Ace Autobody attorney Peter Kesling on February 21, 2019, who conceded that
     Plaintiffs’ document requests were relevant across the board. At the conclusion of that
16
     conversation, Mr. Kesling’s objections were only that Ace Autobody would be producing
17
     potentially private information—an issue that Plaintiffs unsuccessfully attempted to resolve
18   through the use of a protective order.
19           To the extent Ace Autobody argues Plaintiffs’ requests are overbroad, the argument
20   must be rejected. The matters under investigation are whether Ace Autobody has disbursed

21   company profits or revenue to Mr. Jacobs, either directly or indirectly, and whether Ace
     Autobody is an alter ego of Mr. Jacobs. Plaintiffs’ requests for documents pertaining to Mr.
22
     Jacobs, including any communications with him2 and transfers to him, are germane to those
23
     inquiries. Plaintiffs’ requests for tax information (No. 6), payroll information (No. 17), banking
24
     2
25      Plaintiffs further ask that the Court clarify that Ace Autobody’s duty to produce
     communications relating to Andrew Jacobs includes any written communications between her
26   former attorneys at Jacobs & Jacobs and Mr. Jacobs. The attorney-client privilege only extends
     to confidential communications between the attorney and the client. Communications from Ms.
27
     McKernan or her attorneys involving Mr. Jacobs or other third parties are not privileged.
         PLAINTIFFS’ MOTION TO COMPEL                  FAIN ANDERSON VANDERHOEF
         POSTJUDGMENT DISCOVERY AND FOR AN             ROSENDAHL O'HALLORAN SPILLANE, PLLC
         ORDER AUTHORIZING EXAMINATION OF              701 Fifth Avenue, Suite 4750
                                                       Seattle, WA 98404
         TAUSHA McKERNAN - 14
                                                       p. 206-749-0094  f. 206-749-0194
           Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 15 of 16



 1   statements (No. 12), and business documents reflecting revenue and disbursements of the same

 2   (Nos. 17, 18, 20) are also appropriate and necessary because they are the only way Plaintiffs
     can verify that Ace Autobody’s revenues are properly accounted for and that Mr. Jacobs does
 3
     not have other avenues of receiving money from Ace Autobody. Even Mr. Kesling
 4
     acknowledged this “made sense” during the parties’ telephone call on February 21, 2019. By
 5
     contrast, incomplete snapshots of money paid directly to Mr. Jacobs leaves open the possibility
 6   that Mr. Jacobs has received money indirectly, or through other sources, as he did in the Tacoma
 7   Therapy litigation.
 8            In sum, the Court should compel Ace Autobody to fully respond to Plaintiffs’ well-
     grounded document requests. Plaintiffs have articulated specific facts creating a reasonable
 9
     suspicion as to an alter ego relationship between the parties or a fraudulent transfer. The
10
     information requested by Plaintiffs is necessary to verify the relationship between Mr. Jacobs
11
     and Ace Autobody, including any income that Plaintiffs may garnish, and there are no other
12   means to obtain this information. NML Capital LTD., 2014 U.S. Dist. LEXIS 110625 at *13.
13   E.       The Court should Order an examination of Ms. McKernan.
14            Given the evidence of impropriety between Mr. Jacobs and Ace Autobody, the Court
15   should also enter an Order requiring Ms. McKernan to appear for an examination before this

16   Court. Such an examination would be authorized under Rules 69 and 45. Id. Plaintiffs need to
     explore Ms. McKernan’s role in Ace Autobody, her decision to not file taxes or claim income
17
     or expenses relating to the company, the source of start-up capital for the company, the scope
18
     of any “silent” partners or business arrangements, any non-written communications between
19
     her/Ace Autobody and Mr. Jacobs, and any communications between her law firm and Mr.
20   Jacobs—to name a few subjects. Put simply: Plaintiffs need to explore with Ms. McKernan
21   whether Ace Autobody is, in truth and in fact, an alter ego of Mr. Jacobs.
22   F.       Time is of the essence.

23            Finally, Plaintiffs note that time is of the essence. Mr. Jacobs’ examination has already

24   been delayed once due to noncompliance with Plaintiffs’ discovery requests. Plaintiffs
     respectfully request that the Court compel Mr. Jacobs and Ace Autobody to produce the
25
     information sought at least twenty days before their respective examinations before this Court.
26
     //
27

          PLAINTIFFS’ MOTION TO COMPEL                  FAIN ANDERSON VANDERHOEF
          POSTJUDGMENT DISCOVERY AND FOR AN             ROSENDAHL O'HALLORAN SPILLANE, PLLC
          ORDER AUTHORIZING EXAMINATION OF              701 Fifth Avenue, Suite 4750
                                                        Seattle, WA 98404
          TAUSHA McKERNAN - 15
                                                        p. 206-749-0094  f. 206-749-0194
        Case 3:18-mc-05022-RBL-TLF Document 10 Filed 03/14/19 Page 16 of 16



 1                                      VI.    CONCLUSION

 2          The Court should enter an Order compelling Mr. Jacobs and Ace Autobody to fully

 3   respond to Plaintiffs’ postjudgment discovery. The Court should also enter an Order compelling
     Ms. McKernan to appear for an examination. Plaintiffs have produced ample evidence of
 4
     impropriety between Mr. Jacobs and Ace Autobody justifying third-party discovery of Ace
 5
     Autobody and Ms. McKernan, and there are no other means for Plaintiffs to obtain the
 6
     information sought.
 7          DATED THIS 14TH DAY OF MARCH, 2019.
 8
                                                 FAIN ANDERSON VANDERHOEF
 9                                               ROSENDAHL O’HALLORAN SPILLANE, PLLC

10
                                                 By: /s Mark B. Melter
11                                                  Eron Z. Cannon, #42706
12                                                  Mark B. Melter, #46262
                                                    Fain Anderson VanDerhoef, Rosendahl
13                                                  O'Halloran Spillane, PLLC
                                                    701 Fifth Avenue, Suite 4750
14                                                  Seattle, WA 98104
                                                    eron@favros.com
15                                                  mark@favros.com
16                                                  Ph: 206.749.0094
                                                    Fx: 206.749.0194
17                                                  Attorney for Plaintiffs

18
19

20

21

22

23

24

25

26

27

      PLAINTIFFS’ MOTION TO COMPEL                   FAIN ANDERSON VANDERHOEF
      POSTJUDGMENT DISCOVERY AND FOR AN              ROSENDAHL O'HALLORAN SPILLANE, PLLC
      ORDER AUTHORIZING EXAMINATION OF               701 Fifth Avenue, Suite 4750
                                                     Seattle, WA 98404
      TAUSHA McKERNAN - 16
                                                     p. 206-749-0094  f. 206-749-0194
